Exhibit 10.1

 

 

 

ASSET AND FRANCHISE PURCHASE AGREEMENT

TJSC, LLC

 

THIS ASSET AND FRANCHISE PURCHASE AGREEMENT (“Agreement”) is made and entered
into as of January 30, 2015, between The Joint Corp., a Delaware corporation
(“TJC”), TJSC, LLC, an Arizona limited liability company (“Seller”), Theodore
Amendola (“Amendola” or a “Manager”) and Scott Lewandowski (“Lewandowski” or a
“Manager” and together with Amendola, the “Managers”).

 

 

Background:

 

A. Seller is a franchisee under franchise agreements with TJC for (i) four
developed Joint franchises (Numbers 48012 (Foothills), 48013 (Chandler Mall),
48017 (Ocotillo), 48022 (Norterra), and (ii) one license to develop a franchise
(48023 (the “Terminating License”) a total of five agreements (the “Subject
Franchises”). The parties intend that Subject Franchise numbers 48017 and 48022
(the “Continuing Franchises”) will remain open after the consummation of the
transactions contemplated herein, and that Subject Franchise numbers 48012 and
48013 (the “Terminating Franchises”) will have been closed or will be closed on
February 6, by Seller, with no responsibility or liability in connection
therewith to TJC and the Terminating License shall be returned to TJC and
therewith all rights to develop License number 48023 by Seller shall be
terminated by TJC.

 

B. Seller will sell to TJC and TJC will purchase from Seller all of Seller’s
interest in the Subject Franchises.

 

C. The Managers are all of the managers of Seller.

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
undertakings herein contained and other valuable consideration, the adequacy of
which is acknowledged by all parties, the parties hereby agree as follows:

 

1.Purchase and Sale

 

(a) At the Closing (as hereinafter defined) of the transactions contemplated
hereby, Seller shall sell, assign, transfer and deliver to TJC, and TJC shall
purchase and accept from Seller, the Assets, free and clear of any liens, claims
(including, without limitation, title claims and claims of taxing authorities),
encumbrances, pledges, security interests or charges of any kind whatsoever, for
the purchase price set forth in Section 2 hereof.

 

(b)For purposes of this Agreement, “Assets” shall mean:

 

(i) the franchise agreements between Seller and TJC for the Subject Franchises,
copies of which are attached hereto as Exhibits 1- 5 and made a part hereof,

 



5

 

 

(ii) all equipment, machinery, tools, maintenance supplies, office equipment,
leasehold improvements, furniture, fixtures, inventories and supplies and other
similar items of tangible personal property (together the “Personal Property”)
used by Seller in the Subject Franchises which is more particularly listed and
described in Schedule 1(b)(ii) attached hereto and made a part hereof;

 

(iii) all of Seller’s interest in any membership agreements, prepaid services
packages and other agreements or arrangements Seller has made with patients of
the Subject Franchises.

 

(iv) the trademarks, trade names, copyrights and all other intellectual property
rights of Seller associated with the Subject Franchises and all of Seller’s
goodwill attributable to the Subject Franchises;

 

(v) all telephone numbers and domain names associated with the Subject
Franchises;

 

(vi) copies of all medical records with respect to patients of the Subject
Franchises and all documents and records in the possession of Seller pertaining
to patients and employees of the Subject Franchises;

 

(vii) to the extent transferable, all licenses, government approvals and permits
and all other approvals and permits relating to the Subject Franchises;

 

(viii) all of Seller’s interest as tenant (including leasehold improvements)
under its leases for the premises occupied by the Continuing Franchises, a copy
of which are attached hereto as Exhibit 6 and 7 and made a part hereof; and

 

(ix) the agreements and contracts which TJC has expressly agreed to assume and
which are listed on Schedule 1(b)(viii) (together, the “Assumed Contracts”);

 

2.Excluded Assets

 

Notwithstanding anything to the contrary contained in this Agreement, it is
expressly acknowledged by TJC that Seller will not be conveying to TJC any cash,
cash equivalents, working capital, or accounts receivable (other than accounts
receivable under membership agreements or other arrangements described in
Section 1(b)(iii) above, relating to periods after Closing), and any other
assets, properties or rights of Seller owned or used by Seller but not used in
or directly related to the Subject Franchises (collectively, the “Excluded
Assets”).

 

3.No Assumption of Liabilities

 

Except as expressly provided in this Agreement, TJC shall not assume any debts,
liabilities or obligations of Seller or its members, affiliates, officers,
employees or agents of any nature, whether known or unknown, fixed or
contingent, including, but not limited to, debts, liabilities or obligations
with regard or in any way relating to any contracts (including, without
limitation, any employee agreements), leases for real or personal property,
trade payables, tax liabilities, disclosure obligations, product liabilities,
liabilities to any regulatory authorities, liabilities relating to any claims,
litigation or judgments, any pension, profit-sharing or other retirement plans,
any medical, dental, hospitalization, life, disability or other benefit plans,
any stock ownership, stock purchase, deferred compensation, performance share,
bonus or other incentive plans, or any other similar plans, agreements,
arrangements or understandings which Seller, or any of its affiliates, maintain,
sponsor or are required to make contributions to, in which any employee of
Seller participates or under which any such employee is entitled, by reason of
such employment, to any benefits (collectively, the “Excluded Liabilities”). For
the avoidance of doubt, any liability under any lease for real property for a
Subject Franchise, whether or not assumed by TJC, which relates to the period
before Closing, shall be an Excluded Liability, and any liability under any
lease, commitment letter, rental agent agreement or the like related to any real
property used or being considered for use by a Terminating Franchise, shall be
an Excluded Liability.

 



6

 

 

4.Payment of Purchase Price

 

(a) The purchase price to be paid by TJC for the Assets (the “Purchase Price”)
is $750,000, subject to adjustment as set forth in Section 4(d);

 

(b) TJC will pay to Seller the amount $690,000 in cash at Closing;

 

(c) At Closing, TJC shall deliver to Seller a promissory note in the principal
amount of $60,000, with interest on the unpaid balance at the rate of 4.5% per
year, which shall be payable in two installments, subject to satisfaction of the
conditions related thereto and as are set forth elsewhere herein, of $30,000 on
the first six month anniversary of Closing and $30,000 at the first 12 month
anniversary of Closing date, a copy of which is attached hereto as Exhibit 4;
and

 

(d) At Closing, the Purchase Price shall be adjusted by appropriate pro-rations
for rent, state and local real estate taxes and transfer taxes, sales tax,
service and utility contracts, payroll and employee related payments in respect
of periods prior to Closing.

 

5.Closing

 

Subject to the satisfaction or waiver of the conditions described in Sections 9
and 10 the closing of the transactions described herein shall take place no
later than February 28, 2015, at such time as the parties agree, and shall occur
at the offices of TJC. The date on which the Closing takes place is referred to
in this Agreement as the “Closing Date.” At the Closing, Seller shall deliver
such bills of sale, assignments, certificates and other documents and
instruments as may reasonably be requested by TJC to carry out the transfer and
assignment to TJC of the Assets. Following the Closing, the parties shall
cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting party, and to any
taxing or regulatory authority, all information, records or documents relating
to tax obligations and regulatory compliance matters of Seller for all periods
on or prior to the Closing, and shall preserve all such information, records and
documents until the expiration of any applicable statute of limitations and
extensions thereof.

 

6.Representations and Warranties of Seller and the Member

 

Seller and the Managers hereby jointly and severally represent and warrant to
TJC as follows:

 

(a) Organization. Seller is a limited liability company duly organized and
validly subsisting under the laws of the State of Arizona, and Seller has full
power and authority to conduct its business as it is now being conducted, and to
execute, deliver and perform this Agreement.

 



7

 

 

(b) Authority. Seller is not a party to, subject to, or bound by any agreement,
judgment, order, writ, injunction, or decree of any court or governmental body
that prevents or impairs the carrying out of this Agreement. The execution,
delivery and performance of this Agreement and all other documents, instruments
and agreements contemplated hereby have been duly authorized by all required
corporate, limited liability company or limited partnership action of Seller.
All other actions (including all action required by state law and by the
organizational documents of Seller) necessary to authorize the execution,
delivery and performance by Seller of this Agreement, the bills of sale
transferring the Assets, the assignments in connection herewith and the other
documents, instruments and agreements necessary or appropriate to carry out the
transactions herein contemplated, have been taken by Seller. Upon the execution
of this Agreement and the other documents and instruments contemplated hereby by
Seller and the Managers(and assuming the due execution by the other parties
thereto), this Agreement and such other documents and instruments will be the
valid and legally binding obligations of Seller and the Managers, enforceable
against each of them in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

(c) No Consent or Approval Required. Except as set forth on Schedule 6(c), no
authorization, consent, approval or other order of, declaration to or filing
with any governmental body or authority is required for the consummation by
Seller of the transactions contemplated by this Agreement.

 

(d) Taxes. Seller has filed when due in accordance with all applicable laws (or
properly and timely filed an extension therefor) all tax returns required under
applicable statutes, rules or regulations to be filed by it. As of the time of
filing, such returns were accurate and complete in all material respects. All
taxes due with respect to Seller and the Assets, and all additional assessments
received, have been paid. Seller is not delinquent in the payment of any such
tax and has not requested any extension of time within which to file any tax
return, which return has not since been filed. There are no federal, state,
local or other tax liens outstanding on any of the Assets being sold hereunder.

 

(e) Title to and Condition of Assets. Seller has good and marketable title to
(or, with respect to any Assets that are leased, a valid leasehold interest in)
all of the Assets to be acquired by TJC at the Closing, free from any liens,
adverse claims, security interest, rights of other parties or like encumbrances
of any nature. The Assets consisting of physical property are in good condition
and working order, normal wear and tear excepted, and function properly for
their intended uses.

 

(f) Compliance with Laws. Neither Seller, nor Seller’s operation of the Subject
Franchises, is in violation of, nor subject to any liability in respect of, any
federal, state, county, township, city or municipal laws, codes, regulations or
ordinances (including without limitation those relating to environmental
protection, health, hazardous or toxic substances, fire or safety hazards,
occupational safety, labor laws, employment discrimination, subdivision,
building or zoning) with respect to the conduct of the Subject Franchises, nor
has Seller received any notices of investigation or violation pertaining to any
such matters. Seller has, and all employees or agents of Seller have, all
licenses, franchises, permits, authorizations or approvals from all governmental
or regulatory authorities required for the conduct of the Subject Franchises and
neither Seller nor the professional employees or agents of Seller have violated
any such license, franchise, permit, authorization or approval or any terms or
conditions thereof.

 



8

 

 

(g) Litigation. There is no action, suit or proceeding pending, threatened
against or affecting the Assets, or relating to or arising out of, the ownership
or operation of the Assets, including claims by employees of the Subject
Franchises.

 

(h) Employees. Schedule 6(h) attached hereto contains a complete and correct
list of the name, position, current rate of compensation and any vacation or
holiday pay and any other compensation arrangements or fringe benefits, of each
current employee of Seller who is directly employed in the Subject Franchises.

 

(i) Contracts. Seller has delivered to TJC copies of any and all material
contracts, leases, agreements, software licensing agreements, or commitments
with respect to the Assets or the Subject Franchises. Except as set forth in
Schedule 6(i), no consent or approval of any third party is required for the
assignment to TJC of any contracts that TJC is assuming pursuant to Sections
1(b)(iii), (vii) and (viii).

 

(j) Financial Statements. Seller has delivered to TJC the financial statements
for the Subject Franchises as of and for the 12 months ended December 31, 2013
and December 31, 2014 (collectively, the “Financial Statements”). The Financial
Statements fairly present the financial position and results of operations of
the Subject Franchises as of and for the periods presented, and are prepared in
accordance with U.S. GAAP, the generally accepted accounting principles adopted
by the U.S. and applied on a consistent basis.

 

(k) Claims. Neither the Seller nor either of the Managers have any claim,
demand, or cause of action for damages of any kind whatsoever, whether known or
unknown, against TJC or its officers, directors, employees, agents, successors
and assigns by reason of any event, occurrence or omission arising under the
franchise agreements for, or relating to, the Subject Franchises.

 

7.TJC’s Representations and Warranties

 

TJC represents and warrants to Seller as follows:

 

(a) Organization of TJC. TJC is a corporation duly organized and validly
subsisting under the laws of the state of Delaware, and TJC has full power and
authority to conduct its business as it is now being conducted, and to execute,
deliver and perform this Agreement.

 

(b) Authorization. TJC is not a party to, subject to or bound by any agreement,
judgment, order, writ, injunction, or decree of any court or governmental body
that prevents or impairs the carrying out of this Agreement. The execution,
delivery and performance of this Agreement and all other documents, instruments
and agreements contemplated hereby have been duly authorized by TJC’s Board of
Directors. All other actions (including all action required by state law and by
the organizational documents of TJC) necessary to authorize the execution,
delivery and performance by TJC of this Agreement, the Note, the assignments in
connection herewith and the other documents, instruments and agreements
necessary or appropriate to carry out the transactions herein contemplated, have
been taken by TJC. Upon the execution of this Agreement and the other documents
and instruments contemplated hereby by TJC (and assuming the due execution by
the other parties thereto), this Agreement and such other documents and
instruments will be the valid and legally binding obligations of TJC,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 



9

 

 

(c) No Consent or Approval Required. No authorization, consent, approval or
other order of, declaration to or filing with any governmental body or
authority, including, without limitation, with respect to environmental matters,
is required for the consummation by TJC of the transactions contemplated by this
Agreement.

 

(d) No Violation of Other Agreements. Neither the execution and delivery of this
Agreement nor compliance with the terms and conditions of this Agreement by TJC
will breach or conflict with any of the terms, conditions or provisions of any
agreement or instrument to which TJC is or may be bound or constitute a default
thereunder or result in a termination of any such agreement or instrument.

 

(e) Financial Capability. TJC will have at Closing, sufficient internal funds
available to pay the Purchase Price and any fees or expenses incurred by TJC in
connection with the transactions contemplated hereby.

 

8.Pre-Closing Events

 

(a) General. Pending Closing, the parties hereto shall use commercially
reasonable efforts to take all actions that may be necessary to close the
Transaction in accordance with the terms of this Agreement (but TJC shall not be
required to waive any of the TJC Closing Conditions, and Seller and the Managers
shall not be required to waive any of the Seller Closing Conditions).

 

(b) Conduct of Business. Pending Closing, Seller and the Managers shall:

 

(i) conduct the business of the Continuing Franchises in the ordinary course and
use commercially reasonable efforts, in consultation with and accommodating
TJC’s transition management team personnel, to maintain and grow the business of
the Continuing Franchises and to preserve their goodwill and advantageous
relationships with patients, employees, suppliers and other persons having
business dealings with the Subject Franchises;

 

(ii) conduct the business of the Terminating Franchises in the ordinary course
until they are closed and to thereafter and in conjunction with their closing,
use commercially reasonable efforts, in consultation with and accommodating
TJC’s transition management team personnel, including directing employees to
takes such actions to preserve their goodwill and advantageous relationships
with patients, employees, suppliers and other persons having business dealings
with the Terminating Franchises and the remaining Franchises ,and to cooperate
with TJC’s transition team in connection therewith; and

 

(iii) not take any affirmative action that results in the occurrence of an event
of default under any contract or agreement to which Seller is a party and take
any reasonable action within Seller’s control that would avoid the occurrence of
such default.

 



10

 

 

(c) Access to Information. Pending Closing, Seller and the Managers shall:

 

(i) cause Seller to afford TJC and its representatives (including its lawyers,
accountants, consultants and the like) reasonable access during normal business
hours, but without unreasonable interference with operations, to the Seller’s
books and records and other documents relating to the Subject Franchises;

 

(ii) respond to reasonable inquires by TJC and its representatives regarding
Seller;

 

(iii) cause Seller to furnish TJC and its representatives with all information
and copies of all documents concerning Seller that TJC and its representatives
reasonably request; and

 

(iv) otherwise cooperate with TJC in its due diligence activities and

 

(v) deliver to TJC, Seller’s financial statements for the requested periods, as
set forth in Section 6 paragraph (j).

 

(d) Notice of Developments. Pending Closing, Seller and the Managers shall
promptly give Notice to TJC of:

 

(i) any fact or circumstance of which Seller or either of the Managers becomes
aware that causes or constitutes a material inaccuracy in or material breach of
any of Seller’s or a Managers’ representations and warranties in Article 6 as of
the date of this Agreement;

 

(ii) any fact or circumstance of which Seller or either of the Managers becomes
aware that would cause or constitute a material inaccuracy in or material breach
of any of Seller’s or the Managers’ representations and warranties in Article 6
if those representations and warranties were made on and as of the date of
occurrence or discovery of the fact or circumstance; or

 

(iii) the occurrence of any event of which Seller or either of the Managers
becomes aware that reasonably could be expected to make satisfaction of any
Seller Closing Condition impossible or unlikely.

 

(e) Supplements to Schedules. Pending Closing, Seller may supplement or correct
the Schedules to this Agreement as necessary to insure their completeness and
accuracy. No supplement or correction to any Schedule or Schedules to this
Agreement shall be effective, however, to cure any breach or inaccuracy in any
of the representations and warranties; but if TJC does not exercise its right to
terminate this Agreement under Section 12 and closes the transaction, the
supplement or correction shall constitute an amendment of the Schedule or
Schedules to which it relates for all purposes of this Agreement.

 

9.TJC Closing Conditions

 

Except as provided herein, TJC’s obligation to close the transaction is subject
to the satisfaction of each of the following conditions (the “TJC Closing
Conditions”) at or prior to Closing:

 



11

 

 

(a) Seller’s and the Managers’ representations and warranties in Section 6, as
qualified or limited by any exceptions in the Schedules to Section 6, are true
and correct on the Closing Date as if made at and as of Closing (other than
representations and warranties that address matters as of a certain date, which
were true and correct as of that date);

 

(b) Seller and the Managers have executed and delivered all of the documents and
instruments that they are required to execute and deliver or enter into prior to
or at Closing, and have performed, complied with or satisfied in all material
respects all of the other obligations, agreements and conditions under this
Agreement that they are required to perform, comply with or satisfy at or prior
to Closing;

 

(c) no material adverse change in the Seller’s assets, financial condition,
operations, operating results or prospects has occurred since the date of this
Agreement;

 

(d) no suit has been initiated or threatened by a third party since the date of
this Agreement that challenges or seeks damages or other relief in connection
with the transaction or that could have the effect of preventing, delaying,
making illegal or otherwise interfering with the transaction;

 

(e) each member with an ownership interest in Seller has executed and delivered,
in a form reasonably acceptable to Purchaser, a release of all claims against
Purchaser, its officers, directors, employees, agents, successors and assigns,
arising prior to the Closing;

 

(f)Seller has obtained consents to the assignment of, and estoppel letter under,
the leases attached hereto as Exhibits 6 and 7, relating to the premises of the
Continuing Franchises, in a form reasonably acceptable to TJC; and

 

(g)TJC has obtained all necessary approvals and consents to the transaction.

 

TJC may waive any condition specified in this Section 9 by a written waiver
delivered to Seller or the Member at any time prior to or at Closing.

 

10.Seller’s Closing Conditions

 

Seller’s obligation to close the transaction is subject to the satisfaction of
each of the following conditions (the “Seller Closing Conditions”) at or prior
to Closing:

 

(a) TJC’s representations and warranties in Section 7 were true and correct as
of the date of this Agreement and are true and correct on the Closing Date as if
made at and as of Closing;

 

(b) TJC has executed and delivered all of the documents and instruments that it
is required to execute and deliver or enter into prior to or at Closing, and has
performed, complied with or satisfied in all material respects all of the other
obligations, agreements and conditions under this Agreement that it is required
to perform, comply with or satisfy prior to or at Closing; and

 

(c) no suit has been initiated or threatened by a third party since the date of
this Agreement that challenges or seeks damages or other relief in connection
with the transaction or that could seeks to prevent the transaction.

 



12

 

 

Seller may waive any condition specified in this Section 10 by a written waiver
delivered to TJC at any time prior to or at Closing.

 

11.Non-Competition; Non-Solicitation; Confidentiality

 

(a) Definitions. Wherever used in this Section 11, the term “TJC” shall refer to
TJC and any affiliate, subsidiary, or any successor or assign of TJC. Wherever
used in this Section, the phrase “directly or indirectly” includes, but is not
limited to, acting, either personally or as principal, owner, shareholder,
member, employee, independent contractor, agent, manager, partner, joint
venturer, consultant, or in any other capacity or by means of any corporate or
other device, or acting through the spouse, children, parents, brothers,
sisters, or any other relatives, friends, invitees, agents, or associates of any
of the undersigned parties. Wherever used in this Section, the term “employees”
shall refer to employees of TJC; any affiliate, subsidiary, or any successor or
assign of TJC; and any franchisee of TJC existing as of the date of this
Agreement and, to the extent allowable by law, any other person that has been an
employee (as defined above) in the twelve (12) months preceding the date of this
Agreement. Whenever used in this Section, the term “Confidential Information”
shall be defined as provided in Section 9 of Seller’s franchise agreements with
TJC, which provisions are hereby incorporated by reference.

 

(b) Consideration. The undersigned parties acknowledge that consideration for
this Agreement has been provided and is adequate.

 

(c) Need for this Agreement. The undersigned parties recognize that in the
highly competitive business in which TJC and its affiliates and franchisees are
engaged, preservation of Confidential Information is crucial and personal
contact is important in securing new franchisees and employees, and retaining
the goodwill of present franchisees, employees, customers, and suppliers.
Personal contact is a valuable asset and is an integral part of protecting the
business of TJC. Seller and each of the Managers recognize that each of them has
had substantial contact with TJC’s employees, customers, consultants, vendors
and suppliers and Confidential Information. For that reason, Seller and each of
the Managers may be in a position to take for his, her or its benefit the
goodwill TJC has with its employees and customers (patients) and Confidential
Information now or in the future. If Seller or either of the Managers at any
time after Closing takes advantage of such Confidential Information or goodwill
for their own benefit, then the competitive advantage that TJC has created
through its efforts and investment will be irreparably harmed.

 

(d) Non-Competition with TJC. Seller and each of the Managers agree that, for
thirty six (36) months following the date of Closing, neither Seller nor either
Manager, will have any direct or indirect interest (e.g., through a spouse) as a
disclosed or beneficial owner, investor, partner, director, officer, employee,
consultant, representative or agent, or in any other capacity, in any
Competitive Business located or operating within twenty-five (25) miles of any
chiropractic clinic owned by TJC or operated by a TJC franchisee. The term
“Competitive Business” means any business which derives more than Ten Thousand
Dollars ($10,000.00) of revenue per year from the performance of chiropractic or
related services, or any business which grants franchises or licenses to others
to operate such a business, with the exception of (i) a regional developer
license granted by TJC or (ii) a franchise operated under a franchise agreement
with TJC.

 

(e) Non-Solicitation of TJC’s Employees. Seller and each of the Managers agree
that for twelve (12) months after the date of this Agreement, it, he or she will
not directly or indirectly: (a) induce, canvas, solicit, or request or advise
any employees, suppliers, vendors or consultants of TJC, or any TJC franchisee
or affiliated professional corporation to accept employment with any person,
firm, or business that competes with any business of TJC or any TJC franchisee
or affiliated professional corporation; or (b) induce, request, or advise any
employee of TJC or TJC franchisee or affiliated professional corporation to
terminate such employee’s relationship with TJC or any TJC franchisee or
affiliated professional corporation; or (c) disclose to any other person, firm,
partnership, corporation or other entity, the names, addresses or telephone
numbers of any of the employees of TJC or any TJC franchisee or affiliated
professional corporation, except as required by law.

 



13

 

 

 

(f) Non-solicitation of TJC’s Customers (Patients). Seller and each of the
Managers agree that for thirty six (36) months after the date of this Agreement,
it, he or she will not directly or indirectly: (a) induce, canvas, solicit, or
request or advise any customers of TJC or any TJC franchisee or affiliated
professional corporation to become customers of any person, firm, or business
that competes with any business of TJC or any TJC franchisee or affiliated
professional corporation; or (b) induce, request or advise any customer of TJC
or any TJC franchisee or affiliated professional corporation to terminate or
decrease such customer’s relationship with TJC or any TJC franchisee or
affiliated professional corporation; or (c) disclose to any other person, firm,
partnership, corporation or other entity, the names, addresses or telephone
numbers of any of the customers of TJC or any TJC franchisee or affiliated
professional corporation, except as required by law.

 

(g) Confidential Information. Seller and each of the Managers agree at all times
following the date of this Agreement, to hold the Confidential Information in
the strictest confidence and not to use such Confidential Information for
Seller’s or such Manager’s personal benefit, or the benefit of any other person
or entity other than TJC, or disclose it directly or indirectly to any person or
entity without TJC’s express authorization or written consent. Seller and each
of the Managers fully understand the need to protect the Confidential
Information and all other confidential materials and agree to use all reasonable
care to prevent unauthorized persons from obtaining access to Confidential
Information at any time.

 

(h) Tolling. To ensure that TJC will receive the full benefit of this Section
11, the provisions of Subsections (d), (e) and (f) of this Section 11 shall be
extended by a length of time equal to (i) the period during which Seller or a
Manager is in violation of Seller or such Manager’s agreements under such
Subsections, and (ii) without duplication, any period during which litigation
that TJC institutes to enforce the Seller or Manager’s agreements under such
Subsections is pending (to the extent that Seller or a Manager is in violation
of Seller’s or a Manager’s agreements under such Subsections during this
period).

 

12.Termination

 

(a) This Agreement may be terminated by TJC, upon notice to Seller and the
Managers, if prior to or at Closing:

 

(i) Seller or a Manager defaults in the performance of any of its or their
material obligations under this Agreement and the default is not cured within
five business days after TJC gives notice of the default to Seller and the
Managers; or

 

(ii) any TJC Closing Condition is not satisfied as of February 26, 2015, or
satisfaction of any TJC Closing Condition is or becomes impossible (other than
as a result of TJC’s breach of or failure to perform its obligations under this
Agreement), and TJC does not waive satisfaction of the condition; or

 



14

 

 

(iii) Closing does not occur on or before February 28, 2015 (other than as a
result of TJC’s breach of or failure to perform its obligations under this
Agreement).

 

(b) This Agreement may be terminated by Seller, upon notice to TJC, if prior to
or at Closing:

 

(i) TJC defaults in the performance of any of its material obligations under
this Agreement and the default is not cured within five Business Days after
Seller gives notice of the default to TJC;

 

(ii) any Seller Closing Condition is not satisfied as of February26, 2015, or
satisfaction of any Seller Closing Condition is or becomes impossible (other
than as a result of Seller’s or a Manager’s breach of or failure to perform its
or their obligations under this Agreement) and Seller does not waive
satisfaction of the condition; or

 

(iii) Closing has not occurred by February 28, 2015 (other than as a result of
Seller’s or a Manager’s breach of or failure to perform its or their obligations
under this Agreement); or

 

(c) This Agreement may be terminated by the written agreement of the parties.

 

(d) The right of termination under this Section 12 is in addition to any other
rights that a party may have under this Agreement or otherwise, and a party’s
exercise of its right of termination shall not be considered an election of
remedies. Notwithstanding the termination of this Agreement pursuant to this
Section 12, the parties’ confidentiality obligations under Section 11(g) shall
survive termination and continue indefinitely.

 

13.Indemnification of TJC

 

(a) Subject to Sections 15 and 16, Seller and the Managers agree, jointly and
severally, to indemnify TJC against and hold TJC harmless from:

 

(i) any loss, liability, damage, cost or expense, including reasonable
attorneys’ fees and cost of investigation (“Loss”) that TJC may suffer or incur
that is caused by, arises out of or relates to any inaccuracy in or breach of
any representation and warranty by Seller or a Manager in Section 6 of this
Agreement;

 

(ii) any Loss that TJC may suffer or incur that is caused by, arises out of or
relates to Seller’s or a Manager’s breach of or failure to perform any of its or
their obligations in this Agreement in any material respect or from the
assertion against TJC of an Excluded Liability; or

 

(iii) any Loss that TJC may suffer or incur that is caused by, arises out of or
relates to the assertion against TJC of an Excluded Liability.

 

(b) The benefit of the indemnification obligations of Seller and the Managers
under this Section 13 shall extend to the respective officers, directors,
employees and agents of TJC and its affiliates.

 



15

 

 

14.Indemnification of Seller

 

(a) Subject to Sections 15 and 16, TJC agrees to indemnify Seller against and
hold Seller harmless from:

 

(i) any Loss that Seller may suffer or incur that is caused by, arises out of or
relates to any inaccuracy in or breach of any representation and warranty by TJC
in Section 7 of this Agreement;

 

(ii) any Loss that Seller may suffer or incur that is caused by, arises out of
or relates to TJC’s breach of or failure to perform any of its obligations in
this Agreement in any material respect; or

 

(iii) any Loss that Seller may suffer or incur that is caused by, arises out of
or relates to TJC’s operation of the Continuing Franchise after Closing.

 

(b) The benefit of TJC’s indemnification obligation under this Section 14 shall
extend to the heirs and legal representatives of Seller, its members and
assigns.

 

15.Threshold and Cap

 

(a) In respect of TJC’s assertion of an indemnification claim under Section
13(a)(i), TJC shall not be entitled to indemnification until the aggregate
amount for which indemnification is sought exceeds $5,000 If this threshold is
reached, TJC may assert an indemnification claim for the full amount of the
claim (going back to the first dollar) and may assert any subsequent
indemnification claim under Section 13(a)(i) without regard to any threshold.
The maximum aggregate amount for which TJC may assert indemnification claims
under Section 13 shall be the Purchase Price. No threshold or cap shall apply,
however, in the case of any Loss caused by, arising out of or relating to any
fraud or intentional misrepresentation.

 

(b) In respect of Seller’s assertion of an indemnification claim under Section
14(a)(i), Seller shall not be entitled to indemnification until the aggregate
amount for which indemnification is sought collectively exceeds $5,000. If this
threshold is reached, Seller may assert an indemnification claim for the full
amount of the claim (going back to the first dollar) and may assert any
subsequent indemnification claim under Section 13(a)(i) without regard to any
threshold. The maximum aggregate amount for which Seller may assert
indemnification claims under Section 14 shall be the Purchase Price. No
threshold shall apply, however, in the case of any Loss caused by, arising out
of or relating to any fraud or intentional misrepresentation.

 

(c) No threshold shall apply to TJC’s assertion of an indemnification claim
under Sections 13(a)(ii) or (iii) or to Seller’s assertion of an indemnification
claim under Sections 14(a)(ii) or (iii).

 

16.Survival

 

(a) An indemnification claim under Sections 13(a)(i) and 14(a)(i) may be
asserted at any time prior to the second anniversary of the Closing Date, with
the exception that:

 

(i) an indemnification claim under Section 13(a)(i) in respect of any inaccuracy
in or breach of any of the representations and warranties in Section 6(d)
(“Taxes”) may be asserted at any time prior to the expiration of the applicable
statute of limitation; and

 



16

 

 

(ii) an indemnification claim under Section 13(a)(i) in respect of any
inaccuracy in or breach of any of the representations and warranties in Sections
6(b) (“Authority”) and 6(e) (“Title to and Condition of Assets”), may be
asserted at any time without limit, but only as to indemnification claims
related to title to Assets, not condition of Assets.

 

(b) An indemnification claim under Sections 13(a)(ii) and (iii) and Sections
14(a)(ii) and (iii) may be asserted at any time without limit.

 

17.Notice of Indemnification Claim

 

(a) The indemnified party may assert an indemnification claim by giving written
notice of the indemnification claim to the indemnifying party. The indemnified
party’s notice shall provide reasonable detail of the facts giving rise to the
indemnification claim and a statement of the indemnified party’s Loss or an
estimate of the Loss that the indemnified party reasonably anticipates that it
will suffer. The indemnified party may amend or supplement its indemnification
claim at any time, and more than once, by written notice to the indemnifying
party.

 

(b) If or to the extent that the indemnification claim is not in respect of a
Third Party Suit, Section 18 shall apply. If or to the extent that the
indemnification claim is in respect of a Third Party Suit, Section 19 shall
apply.

 

18.Resolution of Claims

 

(a) If the indemnifying party does not object to an indemnification claim during
the 30-day period following receipt of the indemnified party’s notice of its
indemnification claim, the indemnified party’s indemnification claim shall be
considered undisputed, and the indemnified party shall be entitled to recover
the actual amount of its indemnifiable loss from the indemnifying party, subject
to the threshold, if any, in Section 15(a) or (b).

 

(b) If the indemnifying party gives notice to the indemnified party within the
30-day objection period that the indemnifying party objects to the indemnified
party’s indemnification claim, the indemnifying party and the indemnified party
shall attempt in good faith to resolve their differences during the 30-day
period following the indemnified party’s receipt of the indemnifying party’s
notice of its objection. If they fail to resolve their disagreement during this
30-day period, either of them may unilaterally submit the disputed
indemnification claim for non-binding arbitration before the American
Arbitration Association in Phoenix, Arizona in accordance with its rules for
commercial arbitration in effect at the time, which shall be a condition
precedent to seeking resolution of the disputed indemnification claim before any
court of competent jurisdiction. The award of the arbitrator or panel of
arbitrators may include attorneys’ fees to the prevailing party. The prevailing
party may enforce the award of the arbitrator or panel of arbitrators in any
court of competent jurisdiction.

 

19.Third Party Suits

 

(a) TJC shall promptly give notice to Seller of any suit, demand, or claim by a
third person against TJC, for which TJC is entitled to indemnification under
Section 13(a) (a “Third Party Suit”), which may be given by notice of an
indemnification claim in respect of the Third Party Suit. TJC’s failure or delay
in giving this notice shall not relieve Seller or a Managers from their
indemnification obligation under this Section 19(a) in respect of the Third
Party Suit, except to the extent that Seller or the Managers suffer or incur a
loss or are prejudiced by reason of TJC’s failure or delay.

 



17

 

 

(b) TJC shall control the defense of any Third Party Suit. Seller shall be
entitled to copies of all pleadings and, at its expense, may participate in, but
not control, the defense and employ its own counsel. Seller and the Managers
shall in any event reasonably cooperate in the defense of the Third Party Suit.

 

(c) TJC’s settlement of a Third Party Suit shall also be binding on Seller and
the Managers, in the same manner as if a final judgment in the amount of the
settlement had been entered by a court of competent jurisdiction, if, as part of
the settlement, Seller receives a binding release providing that any liability
of Seller in respect of the Third Party Suit is being satisfied as part of the
settlement. TJC shall give Seller at least 30 days’ prior notice of any proposed
settlement, and during this 30-day period Seller may reject the proposed
settlement and instead assume the defense of the Third Party Suit if:

 

(i) the Third Party Suit seeks only money damages and does not seek injunctive
or other equitable relief against TJC;

 

(ii) Seller unconditionally acknowledges in writing to TJC that Seller and the
Managers are obligated to indemnify TJC in full in respect of the Third Party
Suit (except for any matters that are not subject to indemnification under this
Agreement);

 

(iii) the counsel chosen by Seller to defend the Third Party Suit is reasonably
satisfactory to TJC;

 

(iv) Seller furnishes TJC with security reasonably satisfactory to TJC to assure
that Seller has the financial resources to defend the Third Party Suit and to
satisfy its indemnification obligation in respect of the Third Party Suit;

 

(v) Seller actively and diligently defends the Third Party Suit; and

 

(vi) Seller consults with TJC regarding the Third Party Suit at TJC’s reasonable
request.

 

If Seller assumes the defense of the Third Party Suit, TJC shall be entitled to
copies of all pleadings and, at its expense, may participate in, but not
control, the defense and employ its own counsel.

 

(d) Seller may settle a Third Party Suit in which, Seller controls the defense
only if the following conditions are satisfied:

 

(i) the terms of settlement do not require any admission by Seller, the Managers
or TJC, in respect of any matters subject to indemnification under Sections 13
or 14 of this Agreement, that in TJC’s reasonable judgment would have an adverse
effect on TJC; and

 

(ii) as part of the settlement, TJC receives a binding release providing that
any liability of TJC in respect of the Third Party Suit is being satisfied as
part of the settlement.

 

(e) TJC’s failure to defend a Third Party Suit shall not relieve Seller or the
Managers of their indemnification obligations under Section 13 of this Agreement
if TJC gives Seller at least 30 days’ prior notice of TJC’s intention not to
defend the Third Party Suit and affords Seller the opportunity to assume the
defense without having to satisfy the conditions in Section 18(c) for assuming
the defense.

 



18

 

 

20.Expenses

 

Each party shall pay its own expenses in connection with the negotiation and
preparation of this Agreement and the closing of the Transaction. In the event
of termination of this Agreement prior to Closing pursuant to Section 12, each
party’s obligation to pay its own expenses shall be subject to any right of
recovery as a result of a default under this Agreement by the other party.

 

21.Schedules

 

Nothing in any Schedule to Section 6 shall be considered adequate to constitute
an exception to the related representation and warranty in Section 6 unless the
Schedule describes the relevant facts in reasonable detail. Any exception in a
Schedule to Section 6 shall be considered an exception to any other
representation and warranty in Section 6 to which the exception relates if it is
reasonably apparent on its face that the exception in question relates to such
other representation and warranty.

 

22.Parties’ Review

 

Any knowledge acquired by a party (or that should have been or could have been
acquired) as a result of any due diligence or other review or investigation in
connection with the negotiation and execution of this Agreement and the closing
of the transaction shall not limit that party’s right to rely on the other
party’s representations and warranties in this Agreement or circumscribe that
party’s entitlement to indemnification under this Agreement.

 

23.Publicity

 

Any public announcement or similar publicity regarding this Agreement or the
transaction shall be issued only as, when and in the manner and form that TJC
determines.

 

24.Notices

 

(a) All notices under this Agreement shall be in writing and sent by certified
or registered mail, overnight messenger service, facsimile or personal delivery,
as follows:

 

(i)if to Seller or Amendola, to or in care of:

 

Theodore Amendola

9280 E. Raintree Dr. #104

Scottsdale, Arizona 85260

Fax:                                     

  

19

 



 

(ii)If to Lewandowski, to:

 

Scott Lewandowski

10800 E. Cactus Road #55

Scottsdale, Arizona 85260

Fax:                                     

 

(iii)if to TJC, to:

 

The Joint Corp.

16767 N. Perimeter Dr. Suite 240

Scottsdale, AZ 85260

Fax: (480) 513-7989

Attention: Mr. David Orwasher

Chief Operating Officer

 

with a required copy to:

 

Johnson and Colmar

2201 Waukegan Road, Suite 260

Bannockburn, Illinois 60015

Fax: (312) 922-9283

Attention: Mr. Craig P. Colmar

 

(b) A notice sent by certified or registered mail shall be considered to have
been given five business days after being deposited in the mail. A notice sent
by overnight courier service, facsimile or personal delivery shall be considered
to have been given when actually received by the intended recipient. A party may
change its address for purposes of this Agreement by notice in accordance with
this Section 25.

 

25.Further Assurances and Cooperation

 

The parties agree to (i) furnish to one another such further information, (ii)
execute and deliver to one another such further documents and (iii) do such
other acts and things that any party reasonably requests for the purpose of
carrying out the intent of this Agreement and the documents and instruments
referred to in this Agreement. The parties acknowledge that TJC may be required
to conduct audits of the financial statements of the businesses operated using
the Assets, and the Seller and the Managers agree to cooperate with TJC and to
provide it with any information reasonably available to the Seller and the
Managers to assist TJC and its representatives in conducting such audits. For 45
days following the Closing, Seller and each Manager shall provide to TJC such
assistance as TJC reasonably requests to help ensure a smooth and orderly
transition of ownership of the Subject Franchises.

 

26.Waiver

 

The failure or any delay by any party in exercising any right under this
Agreement or any document referred to in this Agreement shall not operate as a
waiver of that right, and no single or partial exercise of any right shall
preclude any other or further exercise of that right or the exercise of any
other right. All waivers shall be in writing and signed by the party to be
charged with the waiver, and no waiver that may be given by a party shall be
applicable except in the specific instance for which it is given.

 

27.Entire Agreement

 

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes (together with (i) the Exhibits, (ii) the
Schedules and (iii) the parties’ Closing Documents) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
signed by the party to be charged with the amendment.

 



20

 

 

28.Assignment

 

No party may assign any of its rights under this Agreement without the prior
written consent of the other party.

 

29.No Third Party Beneficiaries

 

Nothing in this Agreement shall be considered to give any person other than the
parties any legal or equitable right, claim or remedy under or in respect of
this Agreement or any provision of this Agreement. This Agreement and all of its
provisions are for the sole and exclusive benefit of the parties and their
respective successors, permitted assigns, heirs and legal representatives.

 

30.Construction

 

(a) All references in this Agreement to “Section” or “Sections” refer to the
corresponding section or sections of this Agreement.

 

(b) All words used in this Agreement shall be construed to be of the appropriate
gender or number as the context requires.

 

(c) Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms.

 

(d) The captions of articles and sections of this Agreement are for convenience
only and shall not affect the construction or interpretation of this Agreement.

 

31.Severability

 

The invalidity or unenforceability of any term or provision, or part of any term
or provision, of this Agreement shall not affect the validity and enforceability
of the other terms and provisions of this Agreement, and this Agreement shall be
construed in all respects as if the invalid or unenforceable term or provision,
or part, had been omitted. In the event that any provision of this Agreement is
determined by a court of competent jurisdiction to be unenforceable because it
is too broad, such provision shall be interpreted to be only as broad as is
enforceable.

 

32.Counterparts

 

This Agreement may be signed in any number of counterparts (including by
facsimile or portable document format (pdf)), all of which together shall
constitute one and the same instrument.

 

33.Governing Law

 

This Agreement shall be governed by the internal Laws of the State of Arizona,
without giving effect to any choice of law provision or rule (whether of the
State of Arizona or any other state) that would cause the laws of any state
other than the State of Arizona to govern this Agreement.

 



21

 

 

34.Binding Effect

 

This Agreement shall apply to, be binding in all respects upon and inure to the
benefit of parties and their respective heirs, legal representatives, successors
and permitted assigns.

 

 

 

 

(signatures appear on the next page)

 



22

 

 



IN WITNESS WHEREOF, the parties hereto affix their signatures and execute this
Agreement as of the day and year first above written.

  

 

TJSC, LLC   The Joint Corp.                           By: /s/Theodore Amendola  
By: /s/ David Orwasher   Name: Theodore Amendola   Name: David Orwasher   Title:
Managing Member   Its: Chief Operating Officer  

 

 

___/s/Theodore Amendola_________

Theodore Amendola, Individually

 

 

__/s/Scott Lewandowski _________

Scott Lewandowski, Individually

 

 

 

 

 

 

Signature Page to Asset and Franchise Purchase Agreement

 



23



 

